Citation Nr: 0637665	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-25 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a neurological 
disorder, claimed as secondary to exposure to chemical 
agents. 


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to June 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Special Processing Unit in Cleveland, 
Ohio.  Upon adjudication of the claim and issuance of the May 
2002 decision, the claims file was returned to the Regional 
Office (RO) in Wilmington, Delaware.

The veteran presented testimony at a VA Central Office 
hearing chaired by one of the undersigned Veterans Law Judges 
in September 2004.  A transcript of the hearing is associated 
with the claims file.

In January 2005, the Board remanded this case for additional 
evidentiary development.  For reasons addressed in the REMAND 
below, the Board finds that the requested development has not 
been adequately accomplished.  

After return of the claims file to the Board, the case was 
again remanded in June 2006 to address the veteran's request 
for another hearing.  The veteran presented testimony at a 
Travel Board hearing chaired by one of the undersigned 
Veterans Law Judges in August 2006.  A transcript of the 
hearing is associated with the claims file.


REMAND

The Board's January 2005 remand included instructions that 
the veteran should be afforded a VA examination to determine 
the correct diagnosis and etiology of his claimed disability 
manifested by dizziness, shaking, inability to stand, loss of 
coordination, and visual abnormalities.  The examiner was 
also asked to provide an opinion as to whether it is at least 
as likely as not that a current disability is related to 
exposure to chemical agents during service or is otherwise 
attributable to his military service.

The record contains a January 2006 report of VA examination.  
However, the report--consisting of 6 sentences--contains 
neither a diagnosis to account for the reported symptoms, nor 
a finding that a specific diagnosis is not warranted.  
Moreover, while the examiner stated an opinion with respect 
to whether possible exposure to "basillis subtliss" 
[bacillus subtilis] caused any permanent neurological 
sequela, this does not address the question posed by the 
Board.  As noted in the Department of Defense (DOD) materials 
submitted by the veteran, bacillus subtilis is a bacterial 
agent.  The veteran's account, as set forth in the August 
2006 hearing transcript, is that he was exposed to chemical 
agents (VX and mustard gas).  Indeed, the January 2005 remand 
specifically requested an opinion as to whether any current 
disability is related to exposure to "chemical agents."  
While the RO did receive confirmation from DOD that BG 
(Bacillus Globigii) (distinguished from GB, a nerve agent) 
was used as a "simulant" in testing, the veteran maintains 
that some of the warheads he handled actually contained VX.  
See letter dated July 25, 2004.  The Board finds that the 
January 2006 examination report does not adequately address 
the Board's remand instructions.

The Court has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the veteran has identified by name 
several fellow service members who were present with him in 
Panama and had knowledge of the incidents described by him.  
However, the veteran has never been specifically notified 
that he can obtain and submit lay or "buddy" statements to 
support his claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment of his claimed 
seizure disorder, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The letter should 
specifically notify the veteran that he 
may obtain and submit lay or "buddy" 
statements to support his contentions with 
respect to what happened in service.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The veteran should be afforded a VA 
examination by an appropriate physician to 
determine the correct diagnosis and the 
etiology of his claimed disability 
manifested by dizziness, shaking, 
inability to stand, loss of coordination, 
and visual abnormalities.  The claims file 
must be made available to and reviewed by 
the examiner, and the examination report 
should reflect that such a review was 
made.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
disability is related to exposure to 
chemical agents during service or is 
otherwise attributable to his military 
service.  The rationale for the examiner's 
opinion must also be expressed.

The veteran and his attorney should be 
provided a copy of the examination report.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



          _________________________            
__________________________              
               John E. Ormond, Jr.			        D. C. 
Spickler
                 Veterans Law Judge		              
Veterans Law Judge
            Board of Veterans' Appeals	           Board of 
Veterans' Appeals



__________________________________
	Shane A. Durkin
	Veterans Law Judge
	 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

